Citation Nr: 1428916	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-38 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus, claimed as flat feet. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and stress.  


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1984. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's claims of service connection for flat feet, tinnitus, hypertension, and stress and anxiety.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.

The Veteran's claim on appeal was previously characterized as a claim of service connection for stress and anxiety.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies a mental disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Treatment records indicate that the Veteran has been treated for symptoms of depression, and has been diagnosed with major depressive disorder, anxiety, and a mood disorder, not otherwise specified.  Accordingly, the Veteran's claim is not limited solely to stress and anxiety; rather, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, claimed as anxiety and stress..

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and stress is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has pes planus. 

2.  Hypertension was not shown in service, and the most probative evidence fails to link the Veteran's current hypertension to service.  

3.  Tinnitus was not shown in service, and the most probative evidence fails to link the Veteran's current tinnitus to service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in an October 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The October 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The November 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2009 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, reports of VA examinations and the statements from the Veteran.  

The Board recognizes that the Veteran has not been afforded a VA examination in conjunction with her claims for service connection for pes planus, hypertension, or tinnitus.  However, the record does not contain competent evidence showing that the Veteran has a current diagnosis of a pes planus.  Furthermore, the evidence does not show that the Veteran had any problems related to hypertension or tinnitus in service.  VA is obligated to provide a medical examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As service treatment and post-service medical records provide no basis to grant these claims, as will be explained in greater detail below, the Board finds no basis for the need to obtain a VA examination or medical opinion.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

If hypertension becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).


Pes Planus

The Veteran contends that she is entitled to service connection for pes planus on the basis that she developed the condition while in service.  

At the outset, the Board notes that the Veteran did not complain of or receive treatment for any foot difficulties or pain during service.  During the Veteran's June 1984 separation examination, no foot abnormalities were noted.  Furthermore, the Veteran's VA treatment records are silent as to any complaints of foot pain or other symptoms associated with pes planus or any other foot disability.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from 2009 to 2011, none of this evidence reflects findings of a foot disability to include pes planus.   

Additionally, while the Veteran is competent to describe her symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of pes planus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis and etiology of pes planus.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of her claimed disability.  In any event, the Board concludes that the medical evidence, which reveals no complaints or findings of pes planus, is of greater probative value than the Veteran's lay contentions.

Accordingly, in the absence of competent evidence of a current foot disability during the period of the claim, service connection is not warranted on any basis and must be denied. 

Tinnitus and Hypertension

The Veteran contends that she is entitled to service connection tinnitus and hypertension, on the basis that she developed each condition due to her period of active service.

As noted above, the first element of direct service connection requires evidence of a current disorder.  Here, the Board recognizes that VA records indicate that the Veteran has been diagnosed with and treated for hypertension since October 2009.  Furthermore, the Veteran reports current symptoms of tinnitus.  Upon a review of the Veteran's post-service VA treatment records, the Board observes that the Veteran complained of tinnitus during a September 2010 VA examination.  Specifically, she reported symptoms of tinnitus and decreased auditory acuity in the previous two years.  Mild, occasional ringing in the ears was also noted in an August 2011 examination.  The Board recognizes that the Veteran has not been diagnosed with tinnitus, but given the Veteran's account of tinnitus symptoms, concedes that she experiences it.  

Next, direct service connection requires evidence of in-service incurrence or aggravation of an injury or disease.  The Veteran's service treatment records are silent for any complaints or diagnoses of tinnitus or hypertension.  Indeed at the Veteran's June 1984 separation examination, the Veteran's blood pressure reading was normal and there were no ear abnormalities or problems noted. 

The first post-service indication of hypertension or tinnitus occurred approximately 25 years after service.  In October 2009, the Veteran received a diagnosis of hypertension and began receiving treatment.  Furthermore, with regard to her claim for service connection for tinnitus, the Board notes that the Veteran's first complaint of tinnitus occurred during her September 2010 VA examination, at which time she stated she had experienced problems with tinnitus and hearing acuity for two years.  The Veteran also complained of occasional mild ringing in her ears during an August 2011 examination.  

Finally, as discussed above, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.  In this case, there is no evidence of an in-service event, injury, or incurrence that triggers the Board's duty to provide a VA examination.  As noted above, a VA examination will be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, while there is evidence that the Veteran has a diagnosis of hypertension and experiences symptoms of tinnitus, there is no evidence that either of these conditions developed in or is related to service.  Indeed, the first indication that the Veteran suffered from either condition arose approximately 25 years after her separation from service.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), hypertension falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of any symptoms that he may have had, an actual diagnosis of hypertension requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 


Moreover, to the extent that the Veteran believes that her hypertension and tinnitus is due to her service, as a lay person, she is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of her hypertension and tinnitus is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his diagnosed hypertension and tinnitus and her active duty service.  As such, the evidence is against a finding that the Veteran's hypertension or tinnitus is related to service.

In summary, the record evidence establishes that the Veteran's hypertension and tinnitus manifested many years following separation from service, and there is no competent medical evidence suggesting a medical relationship, or nexus, between hypertension and tinnitus and the Veteran's period of service.  Accordingly, service connection for hypertension and tinnitus is not warranted on any basis.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for pes planus is denied. 

Service connection for hypertension is denied. 

Service connection for tinnitus is denied.  




REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as anxiety and stress.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; competent medical or lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).   

The Veteran seeks service connection for major depressive disorder, on the basis that she developed the condition while in service.  Specifically, the Veteran claimed in her December 2009 notice of disagreement that her stress and anxiety began in service around 1982 to 1984 when she was given a "compassionate reassignment" due to the illness of her father.

The record indicates that the Veteran has received consistent treatment for symptoms of depression and anxiety.  Additionally, VA treatment records show that she has been diagnosed with various psychiatric disorders, including: major depressive disorder, anxiety disorder, and a mood disorder, not otherwise specified.

However, the Veteran has not been provided a VA examination to determine the etiology of her various acquired psychiatric disorders.  As discussed above, VA will provide a medical examination when there is competent evidence of a current disability, evidence establishing that an event, injury, or disease occurred during service, and an indication that the disability may be associated with the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Veteran has provided competent lay evidence that her disability began during service.  However, there is insufficient competent evidence to make a decision on the claim.  Thus, the Board requires a medical opinion to determine the etiology of the Veteran's current acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO shall schedule the Veteran for a VA examination to determine whether the Veteran has an acquired psychiatric disorder, and if so, whether it is related to the Veteran's period of active service.  The entire claims folder, as well as a copy of this REMAND, shall be made available to and reviewed by the examiner.  

(a)  The examiner should provide a diagnosis for each psychiatric disorder found.  

(b)  The examiner should list all diagnosed psychiatric disorders and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disorders originated in service or are otherwise attributable to the Veteran's military service. The examiner is directed to the Veteran's lay statements regarding the onset of her anxiety and stress.

The VA examiner is requested to provide a thorough rationale for any opinion provided.

3.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


